, NW SUITE 900 WASHINGTON, DC20001 PHONE:202.508.3400 FAX:202.508.3402 www.bakerdonelson.com Terrence O. Davis, Shareholder Direct Dial: 202.654.4514 Direct Fax: 202.508.3402 E-Mail Address: todavis@bakerdonelson.com February 10, 2014 VIA EDGAR U.S. Securities and Exchange Commission Filing Desk treet, N.E. Washington, DC 20549 Re: Post-Effective Amendment No. 5 to the Registration Statement on Form N-1A for the Hanna Investment Trust (File Nos. 333-171279 and 811-22507) Ladies and Gentlemen: Enclosed herewith for filing on behalf of the Trust, pursuant to (i) the Securities Act of 1933 and Rule 485(b) thereunder, (ii) the Investment Company Act of 1940, and (iii) Regulation S-T, please find Post-Effective Amendment No. 5 to the Trust’s Registration Statement. This amendment is being filed for the purpose of adding a new series of the Trust, the Vertical Capital Innovations MLP Fund, to the Registration Statement.This amendment contains the Fund’s prospectus and statement of additional information, Part C, and the signature page. If you have any questions concerning the foregoing, please contact the undersigned at 202.654.4614. Yours truly, /s/ Terrence O. Davis Terrence O. Davis cc:
